Citation Nr: 0936407	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include major depressive disorder.

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied the Veteran's claims.  In 
June 2007, the Veteran testified before the Board at a 
hearing that was held at the RO.  In October 2007, these 
claims were remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in July 2007.  To aid in adjudication, any 
subsequent VA medical records should be obtained.  In 
addition, the record includes a July 2007 VA medical record 
which indicates that the Veteran receives benefits from the 
Social Security Administration (SSA).  Since the SSA decision 
and the records upon which this grant of benefits was based 
are not included in the claims folder, those records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

With respect to the Veteran's claim for service connection 
for bilateral hearing loss, the service personnel records 
reflect a military occupational specialty of field artillery, 
basic.  Specifically, the Veteran contends that he was 
exposed to hand-held weapons and heavy artillery.  The 
Veteran underwent a VA audiology examination in August 2005, 
at which time he presented with a two-year history of 
military noise exposure and a twenty-five year history of 
occupational noise exposure.  The examiner diagnosed 
sensorineural hearing loss but was unable to provide an 
opinion as the claims file was unavailable for review.  In a 
January 2006 addendum, after reviewing the claims file the 
examiner opined that it is unlikely that the Veteran suffered 
hearing loss from military noise.  However, the examiner also 
opined that the Veteran's current right ear hearing loss was 
mild and similar to that identified during service and that 
his left ear was worse and likely due to Meniere's disease.  
Additionally, it appears that the examiner failed to take 
into consideration the Veteran's report of continuity of 
symptomatology, rendering the opinion inadequate for rating 
purposes.  As the Veteran is competent to report a hearing 
loss because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses, the 
examiner was required to consider the Veteran's statements 
regarding continuity of symptomatology in determining whether 
his hearing loss was related to his service.  Layno v. Brown, 
6 Vet. App. 465 (1994); Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of in-
service injury but relied on the absence of evidence in the 
service medical records to provide a negative opinion).

The record also includes a July 2007 private medical opinion 
that the Veteran had significant noise exposure while serving 
in the artillery.  A July 2007 VA medical record states that 
the Veteran suffered from tremendous medical problems, 
including hearing loss, that are secondary to noise exposure 
from field artillery during service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  As it remains unclear to the Board whether 
the Veteran's current bilateral hearing loss is related to 
his service, another VA examination and opinion are necessary 
in order to fairly decide the Veteran's claim.  The examining 
physician on remand should specifically reconcile the opinion 
with the August 2005 VA examination, January 2006 and July 
2007 VA opinions, the July 2007 private opinion, and any 
other opinions of record and comment on the functional 
effects caused by the Veteran's bilateral hearing loss.  
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran also contends that he has a psychiatric 
disability that is related to his service and that he was 
diagnosed with depression within one year after discharge 
from service.  VA medical records dated in July 2007 show a 
diagnosis of major depressive disorder.  It was noted that 
the Veteran apparently had symptoms when discharged from 
service but that he did not want to seek counseling.  While 
the VA treatment records reflect a diagnosis of major 
depressive disorder, those records do not relate the 
Veteran's psychiatric disorder to his service.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of psychiatric symptoms in service, and the 
continuity of symptoms after service, he is not competent to 
relate any current psychiatric diagnosis to his active 
service.  As such relationship remains unclear to the Board, 
the Board finds that a VA examination is necessary in order 
to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. 
App. (2006); Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(scope of mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

Finally, with regard to the Veteran's claim for service 
connection for a dental disorder, the Veteran contends that 
his current loss of dentition is the result of a dental 
procedure he underwent in service.  The Veteran's service 
treatment records reflect that in August 1971 he underwent a 
dental procedure in which fixed prosthodontics were implanted 
at teeth # 7, 9, and 10, using cast dowels.  In October 2007, 
the Board remanded the claim for an examiner to provide an 
opinion regarding the relationship between the Veteran's 
current loss of dentition and the in-service dental 
procedure.  The examiner was asked to identify each dental 
disorder and to opine as to the etiology of each disorder.  
Accordingly, in December 2007 the Veteran underwent a VA 
dental examination at which time the examiner opined that 
based on a review of the dental record, the Veteran's current 
condition of no teeth with F/F dentures is not a result of 
dental treatment during service.  The examiner further opined 
that the loss of the maxillary anterior teeth # 9 and 10 
possibly may have been a result of dental treatment during 
service, but due to poor documentation and lack of x-rays he 
was unable to make a final determination on this issue.  The 
examiner's failure to address whether any currently diagnosed 
dental disability was related to the in-service dental 
procedure renders the December 2007 examination inadequate 
for rating purposes.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As it 
remains unclear to the Board whether the Veteran's dental 
disability is related to his service, a remand for another VA 
examination and opinion is necessary to comply with the 
October 2007 remand instructions.  The examiner on remand 
should specifically reconcile the opinion with the December 
2007 VA opinion, and any other opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Obtain the Veteran's VA treatment 
records dated since July 2007.

3.  Schedule a VA audiological examination 
to determine the nature and etiology of 
any current bilateral hearing loss.  The 
claims folder should be reviewed and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the August 2005 VA examination 
and January 2006 and July 2007 VA 
opinions, and the July 2007 private 
opinion.  All indicated studies should be 
performed.  The examiner should also fully 
describe the functional effects caused by 
the Veteran's hearing loss.  Specifically, 
the examiner should provide the following:

(a)  Diagnose any current bilateral 
hearing loss.

(b)  Is it as likely as not (50 percent 
probability or more) that any bilateral 
hearing loss was incurred in or 
aggravated during the Veteran's 
service, including any in-service 
acoustic trauma while serving in the 
field artillery?  The examiner should 
also discuss any pre-service and post-
service noise exposure and must 
consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where 
the examiner did not comment on 
veteran's report of in-service injury 
and relied on lack of evidence in 
service medical records to provide 
negative opinion).

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
psychiatric disability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following:

(a)  Diagnose all current psychiatric 
disabilities.
    
(b)  Is it as likely as not (50 percent 
probability or more) that any 
psychiatric disability, including major 
depressive disorder, is due to or the 
result of the Veteran's service?  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

5.  Schedule a VA dental examination for 
the purpose of ascertaining whether the 
Veteran's current loss of dentition is 
related to the dental procedure he 
underwent in service.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile the opinion with all other 
opinions of record, including the December 
2007 VA opinion.  The rationale for all 
opinions must be provided.  Specifically, 
the examiner should provide the following:

(a)  Diagnose all current dental 
disorders and provide an opinion as to 
the etiology of each disorder.

(b)  Is it as likely as not (50 percent 
probability or more) that any dental 
disorder, to include the loss of 
dentition, is due to or the result of 
the in-service dental procedure?  The 
examiner must consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination 
inadequate where the examiner did not 
comment on veteran's report of in-
service injury and relied on lack of 
evidence in service medical records to 
provide negative opinion).

6.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

